BOWEN, Presiding Judge,
dissenting.
I dissent from the majority opinion. The issue of credit for pre-sentence incarceration was not raised in the circuit court. This Court should not assume that the appellant was incarcerated for this particular offense before sentence. It is a fundamental principle of appellate review that this Court will not presume a fact not shown by the record. Bush v. State, 282 Ala. 134, 209 So.2d 416 (1968); Duncan v. State, 88 Ala. 31, 7 So. 104 (1890). “A reviewing court cannot predicate error on matters not shown by the record.... Indeed, a silent record supports a judgment.” Robinson v. State, 444 So.2d 884 (Ala.1983).
The majority opinion also collides violently with a second traditional and fundamental principle of appellate review. That principle is that, except in those cases where the error is the most flagrant and apparent on the record, this Court will not consider matters which were not raised or considered in the court below. McKissick v. United States, 379 F.2d 754 (5th Cir.1967).
While the particular issue on which this case is remanded is relatively insignificant in that it only concerns sentence and has nothing to do with guilt or innocence or the manner in which the trial was conducted, the principles which the majority disregards are of vital consequence in maintaining a fair and orderly appellate review process. For these reasons, I dissent.